DETAILED ACTION
This action is pursuant to the claims filed on March 26, 2020. Currently claims 1, 3-4, and 7-17 are pending with claims 2, 5-6, and 19-46 canceled, and claims 1, 4, 7, 12, and 15-17 amended. Below follows a complete final action of the merits of claims 1, 3-4, and 7-17.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendment to the claims overcome the previous claim objection and 35 U.S.C. 112(d) rejections. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al (US PGPUB: 2011/0093008) in view of Brumer et al (US PGPUB: 2011/0273270), further in view of Leijssen et al (US PGPUB: 2011/0175568) and further in view of Lowry et al (US PGPUB: 2005/0075680). 
Regarding independent claim 1, Mayer discloses a sensing and/or delivery headpiece to be implanted on a human head ([0116] refers to the use of a cannula, catheter, sensor, an interaction pin (implanted device figure 16) extending between a proximal end, formed by a proximal end face (upper portion of implanted device seen in figure 16), and a distal end (lower portion closest to cranial bone 51 of implanted device seen in figure 16) and comprising an interaction element ([0119] refers to the device as comprising an electrode or sensor in the access port seen in figure 16 (i.e. in place of 50), interpreted as interaction element) and a thermoplastic material (plug portion P comprising ring 7, [0117]), the thermoplastic material being arranged at least around a periphery of the interaction pin (see figure 16) or being pressable from a hollow space to the periphery, 
wherein the interaction pin is equipped for the transmission of mechanical vibration energy (at least [0023], [0040], [0103], [0110]), from the proximal end face to the thermoplastic material to liquefy at least portions of the thermoplastic material from a solid state to a flowable state, whereby the thermoplastic material is capable of flowing into structures of a tissue portion surrounding the periphery and of forming, after re-solidification of the thermoplastic material, an anchoring of the interaction pin in the tissue portion ([0018], [0065]-[0067], [0117]-[0118] refer to creating a seal by delivering energy (e.g. vibration via a sonotrode) to the device in order to generate heat and liquefy the thermoplastic material, where re-solidification anchors the device into the bone layer); 
wherein the interaction element is an electrode ([0116], [0119]); 
wherein at least one of the interaction pins further comprises a processor unit communicatively coupled to the interaction elemen
While Mayer discloses an interaction pin (Fig. 16), Mayer does not explicitly disclose wherein said at least one of the interaction pins comprises a head portion and a shaft portion, the heat portion being wider than the shaft portion. 
However, Mayer in a second embodiment discloses an interaction element (Fig. 1) comprising a head portion (combination of ring 7 and proximal wall 6 forming plug “P”) and a shaft portion (container 3 including distal wall portion 5). As seen in Fig. 1, the head portion (6/7) is wider than the shaft portion (3/5; see also [0065] which describes plug P as having a larger diameter than shaft 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the interaction pin (Fig. 16) of Mayer to incorporate the wherein said at least one of the interaction pins comprises a head portion and a shaft portion, the head portion being wider than the shaft portion of the second embodiment (Fig, 1) of Mayer. This configuration provides the benefit of ensuring a proper and sufficient seal when the thermoplastic is melted and re-hardened ([0077]), thereby increasing the efficiency of the device. 
Further, Mayer does not explicitly disclose the interaction pin comprises an antenna communicatively coupled to the processor unit, and is equipped for wireless communication between the processor unit and a further unit, wherein the processor unit comprises an RFID processor contacting the electrode and being capable of reading out voltage signals picked up by the electrode; and wherein the antenna is located in the head portion. 
However, Brumer discloses an interaction element (Fig. 1-3) comprising an electrode array (3) that includes one or more electrodes (10). The device further comprises an antenna (21) communicatively coupled to a processor unit (22). The processor (22) comprises and RFID capable of reading a voltage signal, including one from the electrode). Further, the interaction element is equipped for wireless communication between the processor and a further unit (abstract, [0002], [0007], [0010], [0029], [0043] interaction element comprises RFID processor which wirelessly communicated a signal with a further unit, e.g. integrator). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mayer to incorporate the an antenna communicatively coupled to the processor unit, and is equipped for wireless communication between the processor unit and a further unit, wherein the processor unit comprises an RFID processor contacting the electrode and being capable of reading out voltage signals picked up by the electrode; and wherein the antenna is located in the head portion of Brumer. This configuration provides the benefit of maintaining device sterility by not forming a mechanical connection and transmitting signals wirelessly ([0043]).  Further, RFID enables effective data communication and management in the absence of a physical connection, while maintaining the quality of a physical connection ([0002]). 
Further, Mayer/Brumer do not explicitly disclose wherein the processor is equipped to de-couple the antenna from the electrode so that a signal picked up by the antenna does not have any influence on the voltage signals. 
However, Leijssen discloses an apparatus (100) comprising a processor (30) and an antenna (31). The processor decouples the antenna to prevent the signal picked up by the antenna from affecting the rest of the system (i.e. electrodes 44) ([0017]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Mayer/Brumer to incorporate the decoupling of the antenna of Leijssen. This configuration provides the benefit of preventing damage to sensitive electric components from the capture of energy by the antenna ([0117]). 
While Mayer discloses a headpiece, Mayer does not explicitly disclose the headpiece comprising an array of interaction pins.
However, Lowry discloses a neurostimulation system for sensing and stimulating (abstract). The system comprises an interaction pin (intracranial electrode e.g. 100 in Fig. 2A). The intracranial electrodes can be arranged as a system (1000) comprising an array (1010) of the intracranial electrodes ([0074], [0122], [0127]). Note Lowry contemplates both a single electrode (100) and an array of electrodes (Figures 22-26) to successfully perform neurostimulation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the interaction pin of Mayer to be arranged in an array as disclosed by Lowry. This configuration provides the benefit of optimizing the number of electrodes in order to meet the requirements of any particular application ([0127]). 
Regarding dependent claim 7, in view of the combination of claim 1, Mayer further discloses wherein the interaction element is arranged to reach to a distal end of the interaction pin
Regarding dependent claim 8, in view of the combination of claim 1, Lowry further discloses comprising at least 15 of the interaction pins ([0127] refers to an array including sixteen electrodes, shown in figure 24).  
Regarding dependent claim 9, in view of the combination of claim 1, Mayer further discloses wherein at least one of the interaction pins comprises the thermoplastic material so that it is arranged in a manner that in at least one depth it forms the whole surface at least after the liquefaction, so that any functional part is embedded by the thermoplastic material or the thermoplastic material forms a sleeve or collar around any functional parts ([0018], [0065]-[0067], [0117]-[0118] refer to creating a seal by delivering energy (e.g. vibration via a sonotrode) to the device in order to generate heat and liquefy the thermoplastic material, where re-solidification anchors the device into the bone layer and thus at least some functional part of the device is embedded in the thermoplastic material, see also figure 16). 
Regarding dependent claim 10, in view of the combination of claim 1, Lowry further discloses wherein the interaction pins are physically separate (see Figures 22-26 which display the interaction pins 100 as physically separate from one another). 
Regarding dependent claim 13, in view of the combination of claim 1, Lowry further discloses comprising an interaction device (1050) adapted to interact with the interaction elements from outside of the head ([0123] and Figure 19 refer to the pulse system 1050, interpreted as interaction device, as placed outside the head)
Regarding dependent claim 14, in view of the combination of claim 13, Lowry further discloses wherein the interaction device is reversibly removable
Regarding dependent claim 15, in view of the combination of claim 13, Mayer further discloses wherein the interaction device is adapted to interact with the interaction elements via skin ([0118], [0123] refer to the placement of the interaction device into an opening 9, which is formed in the skin in order to access the cranial bone, interpreted as interacting with each other via skin).
Regarding dependent claim 16, in view of the combination of claim 13, Lowry further discloses wherein the headpiece comprises an array of interaction points (Figures 22-16 display multiple interaction points on an array), each location of an interaction point corresponding to a location of the interaction element of one of the interaction pins (Figures 22-26 display each interaction point corresponding to an interaction element 100). 
Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al (US PGPUB: 2011/0093008) in view of Brumer et al (US PGPUB: 2011/0273270), Leijssen et al (US PGPUB: 2011/0175568), and Lowry et al (US PGPUB: 2005/0075680), further in view of Moffitt et al (US PGPUB: 2009/0118804). 
Regarding dependent claim 3, in view of the combination of claim 1, while Mayer discloses an electrode, Mayer does not explicitly disclose discloses wherein the electrode comprises a proximal interaction electrode and a distal interaction electrode conductively connected to the proximal interaction electrode.
However, Moffitt discloses an electrode array (Figure 3, 12) that comprises a distal electrode (Figure 3, 32) conductively connected to proximal electrical connector (Figure 12, 34; interpreted as proximal electrode as 34 includes conductive electric terminals, see [0034]) via a conductive lead (Figure 12, 36; [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mayer to 
Regarding dependent claim 4, in view of the combination of claim 1, while Mayer discloses an electrode, Mayer does not explicitly wherein a proximal end of the electrode or a distal end of the electrode or both are covered by non-conductive material.
However, Moffitt further discloses a proximal end of the electrode or a distal end of the electrode or both is/are covered by non-conductive material ([0032]) refers to the insulative coating on the outer portion (which could include the proximal end in Figure 3) of the pin (which comprises electrodes 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mayer to incorporate the non-conductive material to the proximal end of the electrode as taught by Moffitt because this ensures the cranium is electrically insulated from the electrode array, thereby minimizing noise during recording ([0032]).  
Regarding dependent claim 11, in view of the combination of claim 1, Mayer does not explicitly disclose wherein at least one of the interaction pins comprises a plurality of spatially separate interaction elements.
However, Moffitt discloses an electrode array (Figure 3, 12, interpreted as interaction pin) that comprises a plurality of spatially separate interaction elements (see figure 3 which displays multiple interaction elements (electrodes 32), spatially separate from one another). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mayer combination to incorporate the plurality of .  
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al (US PGPUB: 2011/0093008) in view of Brumer et al (US PGPUB: 2011/0273270), Leijssen et al (US PGPUB: 2011/0175568), and Lowry et al (US PGPUB: 2005/0075680), further in view of Mayer et al (US PGPUB: 2012/0253105), hereinafter Mayer ‘105.  
Regarding dependent claim 12, in view of the combination of claim 1, while Mayer discloses the interaction pin implanted into bone, Mayer does not explicitly disclose wherein at least one of the interaction pins is configured to be implanted in a bone tissue around an ear canal.
However, Mayer ‘105 discloses an acoustic element (Figure 2, 10, interpreted as an interacting pin) to be implanted into the bone tissue around the ear canal (Figure 2, 11; [0050]) using a thermoplastic material ([0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mayer to be implanted into the bone tissue of the ear canal as taught by Mayer ‘105 because this allows for proper anchoring of the interaction pin in the ear canal bones without the need for screws, thereby increasing the sound transmission and overall efficiency of the device ([0012]-[0013]). 
Regarding dependent claim 17, in view of the combination of claim 13, while Mayer discloses implanting the interaction device into bone and Lowry discloses interaction points, the combination does not explicitly disclose wherein the interaction device comprises an earpiece shaped to be inserted in an ear canal and interaction points configured to interact with interaction pins implanted in a bone tissue surrounding the ear canal.
However, Mayer ‘105 discloses an acoustic element (Figure 2, 10 interacting pin) to be implanted into the bone tissue around the ear canal (Figure 2, 11; [0050]) using a thermoplastic material ([0052]). The acoustic element can be an earpiece shape ([0023], [0050] refers to the element as a hearing aid) comprising an interaction pin (Figure 2, 10.1 ‘output transducer’) that are coupled to the bone via the anchoring members (10.3, see figure 3, where this coupling point is interpreted as the interaction point; see also [0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mayer to incorporate the earpiece device as taught by Mayer ‘105 because this allows for proper anchoring of the interaction pin in the ear canal bones without the need for screws, thereby increasing the sound transmission and overall efficiency of the device ([0012]-[0013]).
Response to Arguments
Applicant arguments filed October 1, 2020 have been considered. Applicant’s amendments to the claims have necessitated a new grounds of rejection outlined above. 
However, in the interest of compact prosecution the following arguments are addressed: 
In response to Applicant’s argument that modifying Lowry would not produce an array of the claimed interaction pins, which comprise a) an electrode, and b) an RFID processor contacting the electrode (p. 8, Remarks); this is not persuasive. As outlined above, Lowry was used to teach that successful treatment can be accomplished with either a single electrode or an array of electrodes. Thus, the combination of Mayer, Brumer, Leijessen, and Lowry results in an array of interaction elements which comprise a) an electrode, and b) an RFID processor contacting the electrode. It is noted, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is noted Applicant has not provided any additional arguments with regards to any dependent claims other than being allowable for the same reasons as claim 1. Therefore, the rejections of all dependent claims are tenable for at least the reasons outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794